Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00134-CV

    IN RE ARS SPECIALTY CONTRACTORS, LLC d/b/a Garren Construction, Elizabeth
                    Yetman Chavez, and Ramiro Chavez, Relators

                                           Original Proceeding 1

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: September 7, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 4, 2022, relators filed a petition for writ of mandamus and a motion for

emergency stay of the arbitrator’s scheduling order for the arbitration proceedings. On March 17,

2022, we granted relators’ emergency motion and stayed all deadlines and settings in the

arbitrator’s scheduling order pending disposition of the petition for writ of mandamus. We also

requested the respondent and real parties in interest file a response to the petition. On April 12,

2022, the real parties in interest filed a response. After considering the petition, the response, and

the record, we conclude relators are not entitled to the relief sought. Accordingly, the petition for



1
 This proceeding arises out of Cause No. 2021CI20699, styled ARS Specialty Contractors, LLC d/b/a Garren
Construction v. Central Texas Express Metalwork, LLC d/b/a Express Contracting and Kara Clayton, which was
consolidated with Cause No. 2021CI121753, styled Central Texas Express Metalwork, LLC d/b/a Express Contracting
v. ARS Specialty Contractors, LLC d/b/a Garren Construction, Elizabeth Yetman Chavez, and Ramiro Chavez,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.
                                                                                04-22-00134-CV


writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The stay imposed on March 17, 2022 is

lifted.

                                               PER CURIAM




                                             -2-